       Case 4:20-cv-01403-DPM Document 5 Filed 12/16/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

ROBERT W. AVERY                                              PLAINTIFF
ADC #652373

v.                       No. 4:20-cv-1403-DPM

DEPARTMENT OF THE TREASURY;
INTERNAL REVENUE SERVICE;
BUREAU OF FISCAL SERVICE;
and JOHN and JANE DOES                                   DEFENDANTS

                              JUDGMENT
     Avery' s complaint is dismissed without prejudice.



                                                       r
                                       D.P. Marshall Jr.
                                       United States District Judge
